On his application for rehearing appellee refers to Evans v. Alabama-Georgia Syrup Co., 175 Ala. 85, 56 So. 529, and Pratt v. Birmingham Railway, *Page 424 191 Ala. 638, 68 So. 151, as if there had been an effort in this case to establish the principles of the dissenting opinions in those cases. As for the case first named above, there is no similarity between the original opinion in this case and the dissent in that, except that in both there is a statement of some elementary principles of pleading such as it is necessary to state on occasion in order that the true and full effect of the judgment pronounced may be brought into clear view. The facts alleged in the two cases are wholly different, and in the first named a majority of the court thought a proper application of the principles stated to the facts alleged resulted in a finding that the plea there in question was bad.
As for Pratt v. Birmingham Railway, the most that can be said of that case as supporting the view now insinuated by appellee is that it sets off dictum against dictum, thus leaving the question at issue to be settled upon the reason of the thing and by authorities more in point.
Appellee, without conceding error in the rulings as to pleas 3 and 4, relies now on Sovereign Camp, W. O. W., v. Ward,78 So. 824,2 and Henderson v. T. C. I. Co., 190 Ala. 126,67 So. 414, as sustaining the proposition that under rule 45 (61 South. ix 3) the burden devolves on the appellant to show, not only error, but injury resulting therefrom. The language of the rule lays down no such broad proposition nor has it been so interpreted. The language is that —
"No judgment will be reversed or set aside * * * unless, in the opinion of the court to which the appeal is taken, or application is made, after an examination of the entire cause, it should appear that the error complained of has probably injuriously affected substantial rights of the parties."
It must be assumed that the "examination of the entire cause" mentioned in the rule means the entire cause as shown by the record, and not such a case as may be made up by inferences as to what may have appeared, but is not shown by the record. We have many cases, decided both before and after the adoption of rule 45 (61 South. ix3), in which it has been held that there will be no reversal for error in rulings on pleadings when it appears that the party complaining had in other pleadings advantage of the same facts. It is not believed that the cases to which appellee refers in this connection, so far as concerns the questions at issue therein, are out of line with the general current of our cases. Always, in dealing with questions of pleading, the court has considered questions of merit only, questions inherently meritorious or brought into decisive importance by rules of law the court has no right to disregard. That is still the rule of the court. In the case before us appellant was denied the right to present a meritorious defense. It differed in some respects from the defense which was allowed by the trial court; but to the advantage of those points of difference defendant was entitled. Appellee, plaintiff, now insists that the pleas in question were substantially the same as the plea allowed, but evidently this view did not prevail in the trial court, and, as we have said, there were circumstantial differences. Appellee further insists that the evidence disclosed the fact that the real defense was covered in the case that went to the jury. There can be no safe reliance upon this proposition. The court, in ruling upon the pleadings, cannot anticipate the evidence; nor can the admission of evidence be controlled with a view to demonstrating the fact that erroneous rulings have not affected the merits of the cause. The relevancy of evidence is determined by the issues raised in the pleadings and allowed by the court. It can never be known that there has been a trial on the merits in a case where the court's rulings on the pleadings disclosed the fact that meritorious issues have been excluded from the jury. There can be neither any strong appeal to reason nor any great convenience in a rule which would require the parties, in anticipation of an appeal, to bring evidence to prove facts which the one party has alleged in his pleading and the other has confessed by his demurrer. And, besides, regard must be had for the indisputable implication of the statute, section 5370 of the Code, which provides that —
"The party against whom a judgment on demurrer or plea in abatement is rendered may plead over as a matter of right, without waiving his privilege of assigning such judgment as error in an appellate court, unless he has subsequently had the benefit sought by the demurrer or plea in abatement upon the trial of other equivalent issues."
In his brief on rehearing appellee reproduces the court's oral charge to the jury as going to show that no harm was done by the ruling on the demurrer to pleas 3 and 4. So far from showing that no harm was done, the court's oral charge discloses an erroneous and prejudicial statement of the defense. The charge represented defendant (appellant) to the jury as claiming that "plaintiff did not remain in his reasonably safe place, but that he became rattled and left that reasonably safe place and plunged into danger, and by reason of such contributory negligence he became hurt," etc. This was not the substantial equivalent of the defense presented in any of the pleas. If plaintiff was "rattled" by the sudden and unsuspected appearance of danger, that was a consideration that he, not defendant, might be expected to bring into view and insist upon, since that fact would tend to relieve him of the charge of negligence in "plunging into danger." The *Page 425 
defense was to a different effect. It predicated plaintiff's knowledge of the meaning of his situation and pointed to the proposition that, with that knowledge, plaintiff went into danger. There was no allegation by defendant that plaintiff became "rattled," and for that reason "plunged into danger." We have not referred to this charge as in itself constituting reversible error, for there was no exception reserved against it, but we have stated the matter at some length for the reason that appellee has referred to it in his brief, as stated above.
The case before us is not one to excite diligence in the search for an antidote to error found, but that should not lead to the abandonment of precedents established in reason. Apart from that general aspect of the case, our judgment is that error was committed and that the record fails to show the absence of injury.
Application denied.
MAYFIELD, SOMERVILLE, and THOMAS, JJ., concur.
2 201 Ala. 446.
3 175 Ala. xxi.